FRAMEWORK AGREEMENT


FRAMEWORK AGREEMENT


concluded by and between


Octavian International Limited
Company No. 04185988
Bury House
1-3 Bury Street
Guildford Surrey GU2 4AW
United Kingdom


and


Ziria Enterprises Ltd.
319, 28th October Street
Kanika Business Centre
2nd Floor
Limassol
Cyprus


and


Harmen Brenninkmeijer
born 23 January 1965
25 Ayias Zonis Str Suite 167
Limassol
Cyprus 3027


ON THE ONE HAND and


Austrian Gaming Industries GmbH
FN 109445 z
Wiener Strasse 158
2352 Gumpoldskirchen
Austria


ON THE OTHER HAND


as follows:


[logo1.jpg]


--------------------------------------------------------------------------------




1
Preamble

 
1.1
Octavian International Limited is a company limited by shares with corporate
seat at Bury House and business address at 1-3 Bury Street, Guildford Surrey
GU2 4AW, United Kingdom, registered in the Companies House under Company
No. 04185988 ("Octavian Ltd"). A group chart describing the ownership and group
structure of Octavian and its shareholders and affiliates (the "Octavian Group")
as at the date hereof is attached hereto as Exhibit 1.1.

 
1.2
Ziria Enterprises Ltd. is a limited liability company with corporate seat in
Cyprus and business address at, 319, 28th October Street, Kanika Business
Centre, 2nd Floor, Limassol, Cyprus, ("Ziria"). Ziria is the sole shareholder of
Octavian Ltd.

 
1.3
Mr Harmen Brenninkmeijer, born on 23 January 1965("HB"), is the ultimate legal
and beneficial owner of Octavian Ltd and Ziria and thus of the companies of the
Octavian Group.

 
1.4
It is now contemplated to restructure the Octavian Group, including without
limitation by certain share transfers and corporate restructurings as well as a
third party investor financing round (the "PIPE Financing"). In the course of
these restructurings, inter alia, a new 100% group holding company will be
established (hereinafter "Octavian NewCo"; Octavian Ltd and Octavian NewCo are
collectively also referred to as "Octavian"). Octavian NewCo will hold 100 % of
the shares in Octavian Ltd. Octavian Ltd will continue to hold all rights
(including the IP Rights as defined in the Transfer Agreement) and obligations
(including the debts owed to AGI) as it held immediately prior to completion of
the restructuring. A group chart describing the target ownership and group
structure of the Octavian Group following these restructurings is attached
hereto as Exhibit 1.4.

 
1.5
Austrian Gaming Industries GmbH is a limited liability company (Gesellschaft mit
beschränkter Haftung) with corporate seat in Gumpoldskirchen and business
address at Wiener Strasse 158, 2352 Gumpoldskirchen, Austria, registered in the
companies register of the Wiener Neustadt Regional Court under FN 109445 z
("AGI"; Octavian, Ziria and AGI are collectively also referred to as
the "Parties" and each of the Parties individually as a "Party").

 
1.6
Upon the terms and subject to the conditions of this Framework Agreement
(the "Agreement") and certain agreements to be entered into by and between the
Parties in connection with this Agreement, AGI is contemplating a potential
transaction with and investment in Octavian.



[logo1.jpg]


--------------------------------------------------------------------------------



2
Terms of Investment

 
2.1
As a consequence of an assumption of debts (Schuldübernahme) of CATS Ltd. by
Octavian, as of the date of this Agreement, Octavian owes AGI a total of
EUR 18,756,205.78, resulting from deliveries of goods and services by AGI (the
"Accounts Payable").

 
2.2
Subject to the terms and conditions of this Agreement, AGI is prepared to
convert an amount of EUR 8,000,000 of the Accounts Payable into a loan by AGI to
Octavian (the "Loan"). Attached hereto as Exhibit 2.2 is a draft loan agreement
on the basis of which AGI is prepared to provide the Loan to Octavian (the "Loan
Agreement"). Octavian and AGI undertake to enter into the Loan Agreement upon
satisfaction of the Conditions set forth in Clause 3.1.1.

 
2.3
As security for Octavian's obligations under the Loan, including without
limitation as to payment of interest and repayment of principal, Octavian shall
conditionally transfer to AGI all of its present and future rights, title and
interest in the Products and Materials (as defined in the Transfer Agreement) on
the terms and conditions of an Intellectual Property Rights Transfer Agreement
in form and substance corresponding to the draft attached hereto as Exhibit 2.3
(the "Transfer Agreement"). The documentation relating to the IP Rights (as
defined in the Transfer Agreement) in the Products and the Materials shall be
deposited with an Austrian notary public acting as escrow agent as further set
forth in the Transfer Agreement. Octavian and AGI undertake to enter into the
Transfer Agreement simultaneously with the Loan Agreement. Drawdown of the Loan
(as set forth in the Loan Agreement) shall be conditional upon due execution of
the Transfer Agreement and deposit of the Products and Materials with the escrow
agent pursuant to the terms of the Transfer Agreement.

 
2.4
Subject to and upon satisfaction of the Conditions set forth in Clause 3.1.1,
AGI is further prepared to convert an additional amount of EUR 4,000,000 of the
Accounts Payable into an equity participation in Octavian Ltd against issuance
of a total of not less than 652 fully paid up newly issued shares of
Octavian Ltd to AGI (the "First Round New Shares"). The First Round New Shares
shall correspond to a participation in the total nominal share capital of
Octavian Ltd of not less than 35 % and shall carry the same pro rata rights,
including without limitation voting and dividend rights as all other shares of
Octavian Ltd.

 
[logo1.jpg]


--------------------------------------------------------------------------------



2.5
Subject to satisfaction of the Conditions set forth in Clause 3.1.1, AGI is
further prepared to invest in Octavian an amount of USD 5,000,000 in cash
against issuance to AGI of a total of not less than 5,000,000 fully paid up
newly issued convertible notes issued by the Octavian NewCo, the 100% Delaware
incorporated holding company of Octavian (the "Second Round Investment"). The
Second Round Investment shall correspond to a participation in the total issued
convertible notes of Octavian NewCo of not less than USD 20,000,000, inclusive
of AGI's USD 5,000,000 and shall carry the same pro rata rights as all other
convertible notes of Octavian NewCo. AGI is prepared to subscribe for the
convertible notes on terms and conditions substantially similar to the terms at
which the third party investors provide the USD 15,000.000 equity financing.
Subject to any restrictions set out in the constitutional documents of the
holding company or otherwise in any applicable listing rules or other law or
regulation, AGI shall be free to sell or otherwise transfer its stake in
Octavian NewCo in its sole discretion via a stock exchange or off market at any
time. Notwithstanding anything contained in this Agreement or the Ancillary
Agreements, the conversion of funds pursuant to Clause 2.2 and/or Clause 2.4
and/or the payment by AGI pursuant to Clause 2.5 shall not become effective or
due, as the case may be and shall be blocked for drawdown by Octavian until
receipt by AGI of the documents set forth in Clause 3.1.1. The Loan Agreement
and the Transfer Agreement are collectively also referred to as the "Ancillary
Agreements".

 
2.6
Subject to satisfaction of the Conditions set forth in Clause 3.1.1, AGI is
prepared to enter into a share for Share Exchange Agreement pursuant to which
the First Round New Shares will be exchanged for such number of fully paid up
newly issued shares of common stock issued by Octavian NewCo - the 100% Delaware
incorporated holding company of Octavian Ltd. - as shall equal 29,4% ownership
of Octavian NewCo after giving effect to the Share Exchange Agreeement, the
Second Round Investment (including all outside investors participating in such
round alongside AGI) and assuming the conversion of all such convertible notes
into common stock of Octavian NewCo, but not including the possible exercise of
any common stock purchase warrants issued as part of the Second Round
Investment, provided that AGI is prepared to enter such agreement on the basis
that all the shareholders in Octavian NewCo shall have the same pro rata rights
and obligations under such agreement.

 
2.7
Upon receipt by Octavian of the not less than USD 15,000.000 equity financing
from third party investors (see Clause 3.1.1), Octavian shall repay to AGI
promptly and without delay part of the Accounts Payable in an amount equal to
EUR 2,000,000. Octavian further undertakes to repay the remainder of the
Accounts Payable promptly in 3 (three) equal instalments of EUR 1,585,401,93 on
 31.10.2008, 30.11.2008 and 31.12.2008 respectively.

 
2.8
Each of Ziria and HB hereby guarantees (§ 880a second case ABGB) the prompt
compliance with and fulfilment of Octavian's obligations under or in connection
with this Agreement, provided always that this shall not be a guarantee of the
satisfaction of the Conditions.

 
[logo1.jpg]


--------------------------------------------------------------------------------



3
Conditions

 
3.1
This Agreement and the obligations of the Parties hereunder are conditional upon
satisfaction of all of the following (suspensive) conditions (the "Conditions";
aufschiebende Bedingungen) (to the extent not waived by AGI pursuant to
Clause 3.2):

 
3.1.1
Receipt by AGI of (i) a written confirmation by Oppenheimer & Co. Inc. and
(ii) other evidence satisfactory to AGI, including without limitation a copy of
an escrow account statement, evidencing that an escrow agent acting on an
irrevocable mandate for this transaction has irrevocably received, free and
clear of all liens, charges, encumbrances and other third party rights of
whatever kind or nature, an amount of not less than USD 15,000.000, due and
payable to Octavian no later than on 30.09.2008 from third party investors
independent from Octavian, its directors, shareholders and related parties; and

 
3.1.2
full (re)payment of all amounts due under that certain loan agreement by and
between Octavian as borrower and eBet Limited as lender dated 20.06.2007 (the
"eBet-Loan"); and submission of a written confirmation by eBet Limited that
Octavian has duly fulfilled all of its obligations under the eBet-Loan; and

 
3.1.3
full and irrevocable discharge and release of the charge under that certain deed
of charge by and between Octavian as chargor and eBet Limited as chargee dated
15.08.2007; and submission of a written confirmation by eBet Limited that it has
no further rights or claims under or in connection with the charge or in
relation to the charged property (as therein defined); and

 
3.1.4
execution of the Ancillary Agreements and deposit of the Products and Materials
(as defined in the Transfer Agreement) with the escrow agent.

 
3.2
To the extent permitted by law, AGI may waive any of the Conditions set forth in
Clause 3.1 at any time on or prior to the Long-Stop Date by a written instrument
duly executed by AGI.

 
3.3
In the event that the Conditions have not been met or satisfied on or prior to
30.09.2008 (the "Long-Stop Date"), AGI and Octavian may terminate this Agreement
by giving written notice to the other Party, unless the period(s) has/have been
changed to (a) different date(s) by mutual consent. Neither AGI nor Octavian
shall have a right to terminate this Agreement if they have prevented the
occurrence of any of the Conditions.



[logo1.jpg]


--------------------------------------------------------------------------------



4
Confidentiality

 
The Parties shall treat as strictly confidential and not disclose or use any
information received or obtained as a result of entering into this Agreement
which relates to (A) the existence, the subject matter or the provisions of this
Agreement; or (B) the negotiations relating to this Agreement, unless (i) the
disclosure or use is required by law, any regulatory body, or any recognised
stock exchange on which securities of any Party or the holding company of any
Party are listed or are to be listed; or (ii) the disclosure or use is required
to vest the full benefit of this Agreement or of any other agreement entered
into in connection with this Agreement in any Party; or (iii) the disclosure or
use is required for the purpose of any judicial proceedings arising out of this
Agreement or any other agreement entered into under or pursuant to this
Agreement or the disclosure is made to a tax authority in connection with the
tax affairs of the disclosing Party; or (iv) the disclosure is made to
professional advisers of any Party on terms that such professional advisers
undertake to comply with the provisions of this Clause 4 in respect of such
information as if they were a party to this Agreement, or (v) the other Parties
have given prior written approval to the disclosure or use. Each Party
undertakes to use reasonable efforts to obtain comments from the other Party
before making a disclosure or issuance of a release or public statement.


5
Costs and Expenses

 
5.1
Subject to Clause 5.2, each Party shall be responsible for and bear its own
costs and expenses incurred in connection with the preparation, negotiation,
conclusion and consummation of this Agreement and the Ancillary Agreements and
the transactions contemplated thereby, including the costs and expenses of its
advisors, in particular attorneys fees, auditors fees, as well as fees of
financial advisors, if any.

 
5.2
All stamp duties (Rechtsgeschäftsgebühren) arising out of or in connection with
the Agreement and/or the Ancillary Agreements, if any, shall be solely borne and
paid by Octavian. Octavian shall indemnify and hold AGI and its advisers
harmless from and against any stamp duties payable by AGI or any of its
advisers.

 
6
Governing Law and Dispute Resolution

 
6.1
This Agreement shall be governed by and construed in accordance with Austrian
law, with the exception of (i) the UN Sales Convention and (ii) the conflict of
law rules of Austrian private international law.



[logo1.jpg]


--------------------------------------------------------------------------------



6.2
Any and all disputes arising out of or in connection with this Agreement,
including, without limitation, a dispute as to the conclusion, validity or
existence of this Agreement, shall be finally and exclusively resolved and
settled under the Rules of Arbitration and Conciliation of the International
Arbitral Centre of the Economic Chamber Austria in Vienna, Austria, as amended
from time to time (the "Vienna Rules"), by three arbitrators appointed in
accordance with these rules. The language of the arbitration shall be English.
The seat of the arbitration shall be Munich. Any award and/or final decision of
the arbitrators shall include a decision on costs, including, without
limitation, fees of counsel. Each of the Parties agrees not to resist the
enforcement of any arbitration award obtained in connection with this Agreement
other than as expressly permitted by the 1958 New York Convention on the
Recognition and Enforcement of Foreign Arbitration Awards.

 
6.3
Notwithstanding Clause 6.2, the Parties agree that, in addition to any and all
other remedies that may be available under this Agreement, each Party shall be
entitled to request injunctive relief or to initiate injunction proceedings at
the (ordinary) courts of competent jurisdiction.

 
7
Final Provisions

 
7.1
Each of the Parties shall from time to time execute such documents and perform
such acts and things as any Party may reasonably require to give any Party the
full benefit of this Agreement or the Ancillary Agreements.

 
7.2
This Agreement shall be drawn up in English and the English language shall
therefore be the governing language. Any translations are for convenience only
and shall thus not be authorative for the interpretation of this Agreement.

 
7.3
This Agreement is executed in 2 (two) counterparts, one for Octavian and one for
AGI, each of which shall be deemed an original and all of which together shall
constitute one and the same instrument.

 
7.4
This Agreement constitutes the entire agreement and understanding of the Parties
relating to the subject matter hereof and supersedes all prior agreements and
understandings, whether oral or written, relating to the subject matter hereof.
Any amendments and modifications shall be valid only if agreed upon in writing
and signed by the Parties hereto; this formal requirement may only be waived in
writing.

 
7.5
This Agreement shall be binding upon, and inure to the benefit of, the Parties
and their respective successors and permitted assigns. This Agreement may not be
assigned by Octavian or Ziria without the prior written consent of AGI or by AGI
without the prior written consent of Octavian.

 
[logo1.jpg]


--------------------------------------------------------------------------------



7.6
All Exhibits to this Agreement are an integral part of this Agreement. All
Exhibits to this Agreement and all information disclosed therein is (are) true,
accurate and complete and not misleading. All references in this Agreement to an
Exhibit shall be deemed to be references to a clause of this Agreement unless
the context otherwise requires.

 
7.7
Clause and subsection headings of this Agreement are for ease of reference only
and do not affect the substance, meaning or interpretation of any provision
hereof. Words denoting the singular include the plural and vice versa, words
denoting any one gender include both genders. All references to legal provisions
shall include references to any statutory modification or re-enactment thereof,
whether before or after the Signing.

 
7.8
The Parties to this Agreement have participated jointly in the negotiation and
drafting of this Agreement. If any ambiguity or question of intent or
interpretation arises, this Agreement shall be construed as if drafted jointly
by all Parties hereto, and no presumption or burden of proof shall arise
favouring or disfavouring any Party by virtue of the authorship of any provision
of this Agreement.

 
7.9
The failure of any Party to enforce or to exercise, at any time or for any
period of time any term of or any right or remedy arising pursuant to or under
this Agreement shall not constitute, and shall not be construed as, a waiver of
such term or right or remedy and shall in no way affect that Party's right to
enforce or exercise it later, provided that such right is not time barred,
expired or precluded. Any waiver to this effect must be explicitly in writing.

 
7.10
If any provision of this Agreement shall be held to be illegal, invalid or
unenforceable, in whole or in part, such provision or part shall to that extent
be deemed not to form a part of this Agreement but the legality, validity or
enforceability of the remainder of this Agreement shall not be affected. The
illegal, invalid or unenforceable provision, in whole or in part, shall be
replaced by such valid and enforceable provision which corresponds to the
original intention and purpose of the illegal, invalid or unenforceable
provision.

 
7.11
Any notice(s) required or permitted in connection with this Agreement or by law
(each a "Notice") shall be given in writing by an authorized representative of
the relevant Party and shall be delivered by hand, sent to the recipient by
certified or registered mail or by international courier service (such as DHL,
UPS or the like), or facsimile transmission (with the original to follow within
5 Business Days) to the address set forth below or an address to be provided by
the relevant Party in writing and by certified or registered mail, postage
prepaid, with reference to this Clause 7.11 to the other Party. Any Notice shall
be effective upon receipt and shall be deemed to have been received:

 
[logo1.jpg]


--------------------------------------------------------------------------------




 
§
at the time of delivery, if delivered by hand, registered or certified mail or
courier;

 
§
at the time of transmission in legible form, if delivered by fax.



If to Octavian:
Octavian International Limited
Attn: Harmen Brenninkmeijer and Peter Moffitt
Bury House
1-3 Bury Street
Guildford Surrey GU2 4AW
United Kingdom
Fax: +44 1483 543 540


If to AGI:
Austrian Gaming Industries GmbH
c/o AGI Hungaria Kft
Emese Altusz
Attn: Peter Stein
Fo utca 186
9352 Veszkeny
Hungary
Fax: +36 96 575 006


The Parties agree that notwithstanding any other provisions of this Agreement or
the Ancillary Agreements, any communication to be made under or in connection
with this Agreement or the Ancillary Agreements shall be made to an address
outside the Republic of Austria. The foregoing sentence applies to any
communication under or in connection made by fax, electronic message, including
in particular emails or attachments thereto, or in any other written form
relevant for purposes of the Austrian Stamp Duty Act (GebG). In particular, no
such communication shall be sent, read, brought, transferred, saved or kept
within the Republic of Austria at any time.


List of Exhibits


Exhibit 1.1
Current Group Structure Chart;
Exhibit 1.4
Target New Group Structure Chart;
Exhibit 2.2
Draft Loan Agreement;
Exhibit 2.3
Draft Transfer Agreement;



[sig1.jpg] 2008


[logo1.jpg]


--------------------------------------------------------------------------------



For and on behalf of Octavian International Limited

 
[sig2.jpg]




For and on behalf of Ziria Enterprises Ltd.




[sig3.jpg]




For and on behalf of Harmen Brenninkmeijer




[sig4.jpg]
 
 
 
[sig5.jpg]


[logo1.jpg]


--------------------------------------------------------------------------------



[chart1.jpg]


--------------------------------------------------------------------------------


 
[chart2.jpg]


--------------------------------------------------------------------------------



Octavian Global Technologies INC


All amounts in ($'000's)


[chart3.jpg]


Step 1:
AGI Agreement: AGI exchanges €4 million ($6.4million USD) of accounts payable
into 35% of Octavian International Ltd UK Equity


Step 2:
PacificNet Agreement: Ziria will assign 5% of its value to PacificNet


Step 3:
Lilac Agreement: Ziria will assign 13% of its holdings to Lilac LLC


Step 4:
Table represents the ownership of Octavian Pre-Financing


Step 4b:
Table represents the ownership of Octavian Pre-Financing in # of shares based on
a price of $3.0 per share


--------------------------------------------------------------------------------



[chart4.jpg]


--------------------------------------------------------------------------------



[chart5.jpg]


--------------------------------------------------------------------------------


 
DRAFT- SUBJECT TO CONTRACT


THE TAKING OF THIS DOCUMENT OR ANY CERTIFIED COPY OF THIS DOCUMENT OR ANY
DOCUMENT WHICH CONSTITUTES SUBSTITUTE DOCUMENTATION THEREOF, INCLUDING WRITTEN
CONFIRMATIONS OR REFERENCES THERETO, INTO AUSTRIA AS WELL AS PRINTING OUT ANY
E-MAIL COMMUNICATION WHICH REFERS TO THIS DOCUMENT IN AUSTRIA OR SENDING ANY
E-MAIL COMMUNICATION CARRYING AN ELECTRONIC OR DIGITAL SIGNATURE WHICH REFERS TO
THIS DOCUMENT TO AN AUSTRIAN ADDRESSEE MAY CAUSE THE IMPOSITION OF AUSTRIAN
STAMP DUTY. ACCORDINGLY, KEEP THE ORIGINAL DOCUMENT AS WELL AS ALL CERTIFIED
COPIES THEREOF AND WRITTEN AND SIGNED REFERENCES THERETO OUTSIDE OF AUSTRIA AND
AVOID PRINTING OUT ANY E-MAIL COMMUNICATION WHICH REFERS TO THIS DOCUMENT IN
AUSTRIA OR SENDING ANY E-MAIL COMMUNICATION CARRYING AN ELECTRONIC OR DIGITAL
SIGNATURE WHICH REFERS TO THIS DOCUMENT TO AN AUSTRIAN ADDRESSEE.


EXHIBIT 2.2 to Framework Agreement


Austrian Gaming Industries GmbH
(Lender)


and


Octavian International Limited
(Company)
 

Loan Agreement


[logo1.jpg]


--------------------------------------------------------------------------------




DRAFT- SUBJECT TO CONTRACT 
DRAFT- SUBJECT TO CONTRACT 


THE TAKING OF THIS DOCUMENT OR ANY CERTIFIED COPY OF THIS DOCUMENT OR ANY
DOCUMENT WHICH CONSTITUTES SUBSTITUTE DOCUMENTATION THEREOF, INCLUDING WRITTEN
CONFIRMATIONS OR REFERENCES THERETO, INTO AUSTRIA AS WELL AS PRINTING OUT ANY
E-MAIL COMMUNICATION WHICH REFERS TO THIS DOCUMENT IN AUSTRIA OR SENDING ANY
E-MAIL COMMUNICATION CARRYING AN ELECTRONIC OR DIGITAL SIGNATURE WHICH REFERS TO
THIS DOCUMENT TO AN AUSTRIAN ADDRESSEE MAY CAUSE THE IMPOSITION OF AUSTRIAN
STAMP DUTY. ACCORDINGLY, KEEP THE ORIGINAL DOCUMENT AS WELL AS ALL CERTIFIED
COPIES THEREOF AND WRITTEN AND SIGNED REFERENCES THERETO OUTSIDE OF AUSTRIA AND
AVOID PRINTING OUT ANY E-MAIL COMMUNICATION WHICH REFERS TO THIS DOCUMENT IN
AUSTRIA OR SENDING ANY E-MAIL COMMUNICATION CARRYING AN ELECTRONIC OR DIGITAL
SIGNATURE WHICH REFERS TO THIS DOCUMENT TO AN AUSTRIAN ADDRESSEE.


Contents
 
1
Definitions
1
2
Loan and Drawdown
2
3
Interest
2
4
Repayments
2
5
Payments
3
6
Default
3
7
Security
3
8
Remedies and Waivers
4
9
Assignment
4
10
Place of Performance
4
11
Stamp Duties
4
12
Governing Law and Dispute Resolution
5
13
Notices
5
Execution page
7
Schedule 1
8
Schedule 2
9



[logo1.jpg]


--------------------------------------------------------------------------------



DRAFT - SUBJECT TO CONTRACT


THE TAKING OF THIS DOCUMENT OR ANY CERTIFIED COPY OF THIS DOCUMENT OR ANY
DOCUMENT WHICH CONSTITUTES SUBSTITUTE DOCUMENTATION THEREOF, INCLUDING WRITTEN
CONFIRMATIONS OR REFERENCES THERETO, INTO AUSTRIA AS WELL AS PRINTING OUT ANY
E-MAIL COMMUNICATION WHICH REFERS TO THIS DOCUMENT IN AUSTRIA OR SENDING ANY
E-MAIL COMMUNICATION CARRYING AN ELECTRONIC OR DIGITAL SIGNATURE WHICH REFERS TO
THIS DOCUMENT TO AN AUSTRIAN ADDRESSEE MAY CAUSE THE IMPOSITION OF AUSTRIAN
STAMP DUTY. ACCORDINGLY, KEEP THE ORIGINAL DOCUMENT AS WELL AS ALL CERTIFIED
COPIES THEREOF AND WRITTEN AND SIGNED REFERENCES THERETO OUTSIDE OF AUSTRIA AND
AVOID PRINTING OUT ANY E-MAIL COMMUNICATION WHICH REFERS TO THIS DOCUMENT IN
AUSTRIA OR SENDING ANY E-MAIL COMMUNICATION CARRYING AN ELECTRONIC OR DIGITAL
SIGNATURE WHICH REFERS TO THIS DOCUMENT TO AN AUSTRIAN ADDRESSEE.
 
Loan Agreement
 
Dated                                                                                            2008
 
Between
 
(1)
Austrian Gaming Industries GmbH of Wiener Strasse 158,

A-2352 Gumpoldskirchen, Austria, FN 109445 z (Lender); and
 
(2)
Octavian International Limited registered in England and Wales with number
04185988 of Bury House, 1-3 Bury Street, Guildford (Company).

 
It is agreed as follows:
 
1
Definitions 

 
1.1
In this Agreement, the following definitions shall apply:

 
Business Day means any day on which the banks in Vienna are generally open for
business;
 
Escrow Agent means [●], notary public with offices in [●];
 
Encumbrance means any mortgage, charge, pledge, lien or any other security
interest;
 
Event of Default has the meaning given in clause 6;
 
IP Rights has the meaning set out in the Transfer Agreement
 
Loan has the meaning given in clause 2.1.
 
Materials has the meaning set out in the Transfer Agreement;
 
Products has the meaning set out in the Transfer Agreement; and
 
Transfer Agreement means the agreement relating to the rights of the Lender in
relation to the Products and Materials upon the occurrence of an Event of
Default and as set out in Schedule 1 to this Agreement.
 
[logo1.jpg]


--------------------------------------------------------------------------------



2
Loan and Drawdown

 

2.1
Subject to clause 2.2, the Lender agrees to convert a sum of [● €8,000,000] of
outstanding trading debt owed by the Company to the Lender into a loan of [●
€8,000,000] 1  made on the terms set out in this Agreement (the "Loan").

 
2.2
The Loan shall be conditional upon due execution of the Transfer Agreement and
deposit of the Materials with the Escrow Agent as set forth under the Transfer
Agreement. The conversion of the trading debt owed by the Company into the Loan
shall be effective upon (i) receipt by the Lender of a drawdown notice by the
Company in the form attached hereto as Schedule [●] and (ii) due execution of
the Transfer Agreement and deposit of the Materials with the Escrow Agent,
whichever is the later. Effective conversion of the trading debt shall be deemed
to constitute disbursement (Zuzählung) of the Loan.

 
3
Interest

 
3.1
Interest shall accrue daily on the proportion of the Loan outstanding from time
to time in accordance with clause 3.2, from the date of this Agreement until the
Loan is repaid in full.

 
3.2
Interest shall be calculated annually at a rate of 3 months USD-Libor as [●
quoted on page [●] of [●]] plus 4 per cent on the principal amount of the Loan
(subject to a maximum cap on the interest rate of 8 per cent) and to be paid in
accordance with clause 4.

 
4
Repayments

 
4.1
The Loan shall be repayable by the Company in monthly instalments as set out in
Schedule 2 or as agreed from time to time between the Company and the Lender and
which shall be paid in accordance with clause 4.2.

 
4.2
Subject to clause 6 the Company will pay the instalments set out at clause 4.1
above together with all accrued but unpaid interest monthly in arrears
commencing on the last Business Day of the month of this Agreement and on the
last Business Day of each successive month thereafter until repayment in full
has been made. Payment shall be made subject to clause 10 to an account notified
in writing by the Lender to the Company.

 
4.3
The Company may, by giving the Lender prior written notice, prepay the Loan and
any accrued but unpaid interest at any time in whole or in part.

 

--------------------------------------------------------------------------------

1 AGI to confirm exact amounts.
 
[logo1.jpg]


--------------------------------------------------------------------------------



5
Payments

 
Unless required by law and unless the Company and the Lender agree otherwise,
all payments made by the Company hereunder shall be made free and clear of and
without any deduction for or on account of any tax, set-off or counterclaim.
 
6
Default

 
If, for any reason whatsoever, any of the following events (each an "Event of
Default") occurs:
 
6.1.1
the Company fails to pay when due any sum payable under this Agreement and such
failure is not rectified within 30 days of the due date for such payment; or

 
6.1.2
steps are taken for the winding-up or dissolution of the Company, the Company
becomes insolvent or is deemed unable to pay its debts within the meaning of
Section 123 of the Insolvency Act 1986; steps are taken by any person to appoint
an administrative or other receiver of the Company or any of its property or
assets; or steps are taken towards an application for an administration order in
relation to the Company; or

 
6.1.3
it becomes impossible or unlawful, in the reasonable opinion of the Lender, to
fulfil any of the obligations contained in this Agreement or for the Lender to
exercise any of the rights vested in it under this Agreement,

 
then the Lender (i) by notice in writing to the Company, may terminate the
obligations of the Lender under this Agreement and/or may declare the
outstanding amount of the Loan and all accrued but unpaid interest immediately
due and payable, at which time it shall become immediately due and payable; and
(ii) may exercise its rights under the Transfer Agreement.
 
7
Security

 
7.1
As security for the payment of the Loan pursuant to this Agreement, the Company
undertakes simultaneously with execution of this Agreement and no later than
upon submitting the drawdown notice pursuant to clause 2.2, to:

 

 
(a)
enter into the Transfer Agreement and comply with all obligations set out
therein; and

 

 
(b)
enter into an agreement with an Austrian notary public acting as escrow agent
appointed by the Lender for the deposit of materials relating to the Products in
the form annexed to this Agreement.

 
[logo1.jpg]


--------------------------------------------------------------------------------



7.2
The Company undertakes that it shall not, from the date of this Agreement until
repayment of the Loan (and all interest accrued thereon) in full in accordance
with the terms of this Agreement:

 

 
(a)
assign ownership of any of the IP Rights in the Products or Materials to any
person other than the Lender;

 

 
(b)
grant any licence or sub-licence of any IP Rights in the Products or Materials
to any person other than in the ordinary course of business or with the prior
written consent of the Lender; or

 

 
(c)
create or permit to subsist any Encumbrance over the IP Rights in the Products
or Materials other than pursuant to this Agreement and the Transfer Agreement or
otherwise to the Lender.

 
8
Remedies and Waivers

 
No failure to exercise, or any delay in exercising, any right or remedy
hereunder shall operate as a waiver thereof, nor shall any single or partial
exercise of any right or remedy prevent any further exercise thereof or the
exercise of any other right or remedy. The rights and remedies herein provided
are cumulative and not exclusive of any rights or remedies provided by law.
 
9
Assignment

 
The Lender (but not the Company) may assign any of its rights under this
Agreement to any person.
 
10
Place of Performance

 
The Parties agree that that the exclusive place of performance (Erfüllungsort)
for all rights and obligations under this Agreement shall in any case be a place
outside the Republic of Austria, which especially means that all payment of
amounts under this Agreement shall be made from and to, respectively, a bank
account outside of the Republic of Austria. It is expressly agreed between the
Parties hereto that any performance within the Republic of Austria will not
establish Austria as the place of performance and shall be deemed not effective
with respect to any Party hereto. Further, the Parties agree that the fulfilment
of any contractual obligation under this Agreement within Austria does not
result in a discharge of debt.
 
11
Stamp Duties

 
All stamp duties (Rechtsgeschäftsgebühren) arising out of or in connection with
this Agreement, if any, shall be solely borne and paid by the Company. The
Company shall indemnify and hold AGI and its advisers harmless from and against
any stamp duties payable by AGI or any of its advisers.
 
[logo1.jpg]


--------------------------------------------------------------------------------



12
Governing Law and Dispute Resolution

 
This Agreement shall be governed by and construed in accordance with Austrian
law, with the exception of (i) the UN Sales Convention and (ii) the conflict of
law rules of Austrian private international law.
 
Any and all disputes arising out of or in connection with this Agreement,
including, without limitation, a dispute as to the conclusion, validity or
existence of this Agreement, shall be finally and exclusively resolved and
settled under the Rules of Arbitration and Conciliation of the International
Arbitral Centre of the Economic Chamber Austria in Vienna, Austria, as amended
from time to time (the "Vienna Rules"), by three arbitrators appointed in
accordance with these rules. The language of the arbitration shall be English.
The seat of the arbitration shall be Munich. Any award and/or final decision of
the arbitrators shall include a decision on costs, including, without
limitation, fees of counsel. Each of the Parties agrees not to resist the
enforcement of any arbitration award obtained in connection with this Agreement
other than as expressly permitted by the 1958 New York Convention on the
Recognition and Enforcement of Foreign Arbitration Awards.
 
Notwithstanding the foregoing, the Parties agree that, in addition to any and
all other remedies that may be available under this Agreement, each Party shall
be entitled to request injunctive relief or to initiate injunction proceedings
at the (ordinary) courts of competent jurisdiction.
 
13
Notices

 
Any notice(s) required or permitted in connection with this Agreement or by law
shall be given in writing by an authorized representative of the relevant Party
and shall be delivered by hand, sent to the recipient by certified or registered
mail or by international courier service (such as DHL, UPS or the like), or
facsimile transmission (with the original to follow within 5 Business Days) to
the address set forth below or an address to be provided by the relevant Party
(but in any case an address outside of Austria) in writing and by certified or
registered mail, postage prepaid, with reference to this Clause 13 to the other
Party. Any Notice shall be effective upon receipt and shall be deemed to have
been received:
 

 
§
at the time of delivery, if delivered by hand, registered or certified mail or
courier;

 
[logo1.jpg]


--------------------------------------------------------------------------------




 
§
at the time of transmission in legible form, if delivered by fax.

 
If to the Borrower:
Octavian International Limited
Attn: Harmen Brenninkmeijer and Peter Moffitt
Bury House
1-3 Bury Street
Guildford Surrey GU2 4AW
United Kingdom
Fax: +44 (0) 1483 543 540


If to the Lender:
Austrian Gaming Industries GmbH
c/o AGI Hungária
Emese Altusz
Attn: Peter Stein
9352 Veszkény
Hungary
Fax: +36 96 575 006


The Parties agree that notwithstanding any other provisions of this Agreement,
any communication to be made under or in connection with the Loan or this
Agreement shall be made to an address outside the Republic of Austria. The
foregoing sentence applies to any communication under or in connection made by
fax, electronic message, including in particular emails or attachments thereto,
or in any other written form relevant for purposes of the Austrian Stamp Duty
Act (GebG). In particular, no such communication shall be sent, read, brought,
transferred, saved or kept within the Republic of Austria at any time.


As witness the hands of the duly authorised representatives of the parties
hereto the day and year first before written.
 
[Remainder of this page intentionally left blank. Execution page follows
immediately.]


[logo1.jpg]


--------------------------------------------------------------------------------



Execution page [Important Note: To be executed outside of Austria]




Signed by [                          ]
duly authorised for and on behalf of
AUSTRIAN GAMING INDUSTRIES GmbH
)
)
)
)
 
 
 
 



Signed by [                          ]
duly authorised for and on behalf of
OCTAVIAN INTERNATIONAL LIMITED
)
)
)
)
 
 
 
 

 
[logo1.jpg]


--------------------------------------------------------------------------------



Schedule 1
 
Intellectual Property Agreement
 
[logo1.jpg]


--------------------------------------------------------------------------------



Schedule 2
 
Instalments
 
36 equal instalments of € 22,2222.23 to be paid on the last Business Day of each
month commencing with the last Business Day of the month of this Agreement and
on the last Business Day of each successive month thereafter until repayment in
full has been made.
 
[logo1.jpg]


--------------------------------------------------------------------------------




IP RIGHTS TRANSFER AGREEMENT
DRAFT
CONFIDENTIAL – SUBJECT TO CONTRACT
31.07.2008



EXHIBIT 2.3 TO FRAMEWORK AGREEMENT


INTELLECTUAL PROPERTY RIGHTS TRANSFER AGREEMENT


concluded by and between


Octavian International Limited
Company No. 04185988
Bury House
1-3 Bury Street
Guildford Surrey GU2 4AW
United Kingdom


hereinafter referred to as "Octavian"


and


Ziria Enterprises Ltd.
319, 28th October Street
Kanika Business Centre
2nd Floor
Limassol
Cyprus


hereinafter referred to as "Ziria"


and


Harmen Brenninkmeijer
born 23 January 1965
25 Ayias Zonis Str Suite 167
Limassol
Cyprus 3027


hereinafter referred to as "HB"


ON THE ONE HAND


and


[logo2.jpg]


--------------------------------------------------------------------------------




IP RIGHTS TRANSFER AGREEMENT
DRAFT
CONFIDENTIAL – SUBJECT TO CONTRACT
31.07.2008



Austrian Gaming Industries GmbH
FN 109445 z
Wiener Strasse 158
2352 Gumpoldskirchen
Austria


hereinafter referred to as "AGI"


ON THE OTHER HAND


as follows:


[logo2.jpg]

2

--------------------------------------------------------------------------------




IP RIGHTS TRANSFER AGREEMENT
DRAFT
CONFIDENTIAL – SUBJECT TO CONTRACT
31.07.2008



Octavian, Ziria, HB and AGI (together the "Parties") mutually declare and agree
that:



1.
Octavian asserted to be the sole owner of all present and future local, foreign
or international patents, trade marks, service marks, trade names, design
rights, database rights, copyrights (including copyright in software), rights in
inventions and topography rights whether or not registered, including all
applications and rights to apply for registration (hereinafter referred to as
"IP Rights") in all products listed in Annex A (these products and any part
thereof hereinafter referred to as the "Products");



2.
Octavian asserted to be the owner of all IP Rights in and to hold ownership
title to all materials related to the Products (these materials and any part
thereof hereinafter referred to as the "Materials") as far as necessary to
perform those IP-Rights in the Products;




3.
they have entered into a loan agreement dated [●] (hereinafter referred to as
the "Loan Agreement");




4.
when entering into the Loan Agreement, the Parties intended that all the IP
Rights of Octavian in the Products and Materials are transferred to AGI under
the Condition as set forth in Article 1 of this Intellectual Property Rights
Transfer Agreement (the "Agreement");




5.
the Parties now want to confirm this conditional full transfer of IP Rights in
the Products and Materials in writing.



NOW, THEREFORE, THE PARTIES AGREE AS FOLLOWS:


Article 1 Condition


The transfer of IP Rights in the Products and Materials pursuant to Article 2 of
this Agreement shall be conditional upon an Event of Default (as defined in the
Loan Agreement) having occurred (hereinafter referred to as the "Condition").


Article 2 Full Transfer of all Rights in the Products


The Parties hereby confirm and agree that all IP Rights and the ownership of
Octavian in the Products and Materials are transferred to AGI upon AGI giving
notice that (i) the Condition has been fulfilled; (ii) the IP Rights in the
Products and Materials will be fully transferred to AGI 5 Business Days after
receipt of the notice by Octavian (in accordance with the notice provisions of
this Agreement); and (iii) setting out the details required pursuant to Article
5 below (the "Transfer Notice").


[logo2.jpg]

3

--------------------------------------------------------------------------------




IP RIGHTS TRANSFER AGREEMENT
DRAFT
CONFIDENTIAL – SUBJECT TO CONTRACT
31.07.2008



This transfer shall be without limitation with regard to content, duration and
area (territory), including possible extensions of the duration of copyright,
including the right to identify itself as producer of the Products and including
the right to possible new exploitation methods and rights, and - insofar as the
transfer of the full IP Rights in the Products and Materials under any
jurisdiction may not be possible - accordingly, with regard to content, duration
and area (territory) unlimited, exclusive, transferable and irrevocable rights
of use and/or rights to utilize the IP Rights in the Products and Materials are
granted to AGI. Therefore, AGI shall have acquired the exclusive unlimited right
in and/or right to utilize the IP Rights in the Products and Materials. Octavian
hereby irrevocably confirms that AGI is entitled without restrictions and
irrevocably to all the IP Rights in the Products. AGI is therefore in particular
exclusively entitled to the use of the IP Rights in the Products and Materials
by itself or any third party, true to original or processed by any existing or
future possible method, worldwide and without time limitations, for any purpose,
in particular to - irrespective of method and quantity - copy, distribute
copies, further develop and change, disseminate, lease, send, perform, make
available to the public and/or to transfer or grant these rights entirely or in
part to third parties and/or grant (sub-)licences.


There is no obligation of use by AGI but it is intended that AGI uses reasonable
efforts to exploit the IP Rights in the Products and Materials transferred to it
during the Protected Period pursuant to Article 5. AGI shall not be obliged to
affix any reference to the author of the Products.


Article 3 Transfer of Rights in the Materials


At signing of this Agreement, Octavian shall have deposited the Materials in
escrow with [●], acting as escrow agent (the "Escrow Agent"). The Escrow Agent
shall hold in escrow and release the Software Materials subject to the terms and
conditions of this Agreement and the escrow agreement attached hereto as Annex C
(the "Escrow Agreement").


Upon dispatch of the Transfer Notice in accordance with Article 2, AGI shall be
entitled to immediately notify the Escrow Agent in writing that the Condition
has been fulfilled and notice has been given to Octavian that the IP Rights in
the Products and Materials, including Software Materials will be transferred on
the date set out in the Transfer Notice.


Upon receipt of such notice, the Escrow Agent shall hand over the Software
Materials to AGI without undue delay in order to transfer the Software Materials
to AGI.


Upon transfer of the IP Rights in the Products and the Materials to AGI, AGI
shall be entitled to use the IP Rights in the Materials as far as necessary to
perform the IP-Rights in the Products.


[logo2.jpg]

4

--------------------------------------------------------------------------------




IP RIGHTS TRANSFER AGREEMENT
DRAFT
CONFIDENTIAL – SUBJECT TO CONTRACT
31.07.2008



Article 4 Compensation for the Transfer of Rights and Materials


The transfer of the IP Rights in the Products and Materials hereunder shall
become valid upon fulfilment of the Condition and service on the Transfer Notice
in accordance with Article 2 and shall occur on the date set out in the Transfer
Notice. It serves as security for the full settlement of claims by AGI out of or
in connection with the Loan Agreement and this Agreement.


Octavian therefore has no claim for any compensation, regardless of the value of
the transferred rights today or in the future. Any right for rescission of this
Agreement or any claim for invalidation or avoidance or adjustment of this
Agreement including without limitation for reasons of error, change of
circumstances, frustration of contract or on the basis of leasio enormis
(Sec 934 ABGB) shall be excluded.


Article 5 Protected Period


This Article 5 shall apply in the event that the IP Rights in the Products and
Materials are transferred to AGI in accordance with Article 2 (other than where
such transfer occurs as a result of an Event of Default under clause 6.1.2 of
the Loan Agreement). In the Transfer Notice, AGI shall set out the amount of the
Loan (plus all accrued but unpaid interest thereon) which is outstanding in
accordance with the Loan Agreement at the date that the transfer occurs in
accordance with Article 2.


For a period of 12 months following the transfer of the IP Rights in the
Products and Materials pursuant to Article 2 (the "Protected Period"), it is
intended that AGI uses reasonable efforts to exploit the IP Rights in the
Products and Materials transferred to it provided always that for the Protected
Period, AGI shall not transfer, licence, assign, pledge or otherwise grant
rights to any person in respect of the IP Rights in the Products and Materials
(other than in the ordinary course of business). In any case AGI shall in
particular have the right also within the Protection Period for AGI to license
the IP Rights in the Products and Materials on an End User License level to be
able to exploit the IP Rights in the Products and Materials.


If, at any time during the Protected Period,



 
1.
Octavian repays to AGI the amount of the Loan and accrued but unpaid interest
thereon along with any reasonable costs incurred by AGI in enforcing the terms
of the Loan Agreement or this; or

 
2.
AGI receives from the exploitation of the IP Rights in the Products and
Materials an amount that is equal to the total of the Loan plus accrued but
unpaid interest thereon and any reasonable costs incurred by AGI in enforcing
the terms of the Loan Agreement or this Agreement and any reasonable costs
incurred by AGI in connection with such exploitation,



AGI shall, within 5 Business Days of such event occurring, undertake all steps
required to transfer the IP Rights back to Octavian and shall promptly pursue
all registrations and other steps required to complete such transfer. Octavian
shall reimburse AGI for all reasonable costs incurred by AGI in completing the
transfer to Octavian as contemplated by this Article 5. Nothing contained in
this Article 5 shall, however, in any way limit or prejudice the transfer of the
IP Rights in the Products and of the Materials to AGI hereunder.


[logo2.jpg]

5

--------------------------------------------------------------------------------




IP RIGHTS TRANSFER AGREEMENT
DRAFT
CONFIDENTIAL – SUBJECT TO CONTRACT
31.07.2008



Article 6 Representations and Warranties and Indemnification


Octavian represents, warrants and guarantees (§ 880a second case ABGB) that each
of the following are true, correct, complete and not misleading as of the date
hereof and acknowledges that AGI has entered into this Agreement and the Loan
Agreement in reliance of these representations, warranties and guarantees:


(i)
the Products have been created by Octavian‘s employees, and Octavian is the sole
and unrestricted owner of the exclusive rights in the Products;

(ii)
Octavian is the sole and unrestricted owner of all the IP-Rights in the Products
and Materials;

(iii)
no third party is entitled to any IP Rights with regard to the Products (other
than in the ordinary course of Octavian's Business, being distributing and
selling the Products and other gaming products to distributors to distribute
said Products and other gaming products and end users to use said Products and
other gaming products as end user, or as approved in writing by AGI), Octavian
is not limited in its disposition regarding these rights by any grant of such
rights of use in the ordinary course of Octavian´s Business to third parties;

(iv)
Octavian is authorized to transfer the IP Rights in the Products and Materials
without any approval of any third party and without any limitation;

(v)
all persons that are considered as authors of the Products have explicitly
waived their rights to be named as authors of the Products.



The representations, warranties and guarantees set forth under (i) through (v)
above shall be deemed to be repeated on and as of each date on which a payment
is due to be made by Octavian under the Loan Agreement.


Octavian shall indemnify and hold AGI harmless from and against any damages,
liabilities, losses, penalties, expenses, assessments or judgements of any
nature whatsoever (including, without limitation, attorney's fees and expenses,
consultant's and investigator's fees and expenses, and other costs and expenses
incident to any suit, action or proceeding), suffered or incurred, directly or
indirectly, by AGI as a result of, arising out of or relating to (A) any breach
of any representation, warranty or guarantee made by Octavian under or pursuant
to this Agreement; or (B) any violation, contravention or breach of any
covenant, agreement or obligation of Octavian under or pursuant to this
Agreement.


[logo2.jpg]

6

--------------------------------------------------------------------------------




IP RIGHTS TRANSFER AGREEMENT
DRAFT
CONFIDENTIAL – SUBJECT TO CONTRACT
31.07.2008



Article 7 Covenants of Octavian, HB and Ziria


Octavian undertakes that it shall not, from the date of this Agreement until
repayment of the Loan (and all interest accrued thereon) in full in accordance
with the terms of the Loan Agreement:


(i)
assign ownership of any of the IP Rights in the Products or Materials to any
person other than AGI;

(ii)
grant any licence or sub-licence of any IP Rights in the Products or Materials
to any person other than in the ordinary course of Octavian's Business or with
the prior written consent of AGI; or

(iii)
create or permit to subsist any Encumbrance (as defined in the Loan Agreement)
over the IP Rights in the Products or Materials other than pursuant to this
Agreement and the Loan Agreement or otherwise to AGI.



Ziria and HB hereby confirm and guarantee (§ 880a second case ABGB) that, as at
the date of this Agreement, Octavian owns all the IP-Rights in the Products and
Materials as set out in paragraphs 1 and 2 and concerning the compliance with
and the fulfilment of Octavian´s obligations out or in connection with this
Agreement Ziria and HB must use their best reasonable endeavours that Octavian
fulfils its obligations under this Agreement.
 
Article 8  Governing Law and Dispute Resolution


This Agreement shall be governed by and construed in accordance with Austrian
law, with the exception of (i) the UN Sales Convention and (ii) the conflict of
law rules of Austrian private international law.
 
Any and all disputes arising out of or in connection with this Agreement,
including, without limitation, a dispute as to the conclusion, validity or
existence of this Agreement, shall be finally and exclusively resolved and
settled under the Rules of Arbitration and Conciliation of the International
Arbitral Centre of the Economic Chamber Austria in Vienna, Austria, as amended
from time to time (the "Vienna Rules"), by 3 (three) arbitrators appointed in
accordance with these rules. The language of the arbitration shall be English.
The seat of the arbitration shall be Munich. Any award and/or final decision of
the arbitrators shall include a decision on costs, including, without
limitation, fees of counsel. Each of the Parties agrees not to resist the
enforcement of any arbitration award obtained in connection with this Agreement
other than as expressly permitted by the 1958 New York Convention on the
Recognition and Enforcement of Foreign Arbitration Awards.
 
Notwithstanding the foregoing, the Parties agree that, in addition to any and
all other remedies that may be available under this Agreement, each Party shall
be entitled to request injunctive relief or to initiate injunction proceedings
at the (ordinary) courts of competent jurisdiction.
 
[logo2.jpg]

7

--------------------------------------------------------------------------------




IP RIGHTS TRANSFER AGREEMENT
DRAFT
CONFIDENTIAL – SUBJECT TO CONTRACT
31.07.2008



Article 9 Final Provisions


Each of the Parties shall from time to time execute such documents and perform
such acts and things as any Party may reasonably require to give any Party the
full benefit of this Agreement.


This Agreement shall be drawn up in English and the English language shall
therefore be the governing language. Any translations are for convenience only
and shall thus not be authorative for the interpretation of this Agreement.


This Agreement is executed in 2 (two) counterparts, one for Octavian and one for
AGI, each of which shall be deemed an original and all of which together shall
constitute one and the same instrument.


This Agreement constitutes the entire agreement and understanding of the Parties
relating to the subject matter hereof and supersedes all prior agreements and
understandings, whether oral or written, relating to the subject matter hereof.
Any amendments and modifications shall be valid only if agreed upon in writing
and signed by the Parties hereto; this formal requirement may only be waived in
writing.


This Agreement shall be binding upon, and inure to the benefit of, the Parties
and their respective successors and permitted assigns. This Agreement may not be
assigned by Octavian or Emperor without the prior written consent of AGI or by
AGI without the prior written consent of Octavian.


All Exhibits to this Agreement are an integral part of this Agreement. All
Exhibits to this Agreement and all information disclosed therein is (are) true,
accurate and complete and not misleading. All references in this Agreement to an
Exhibit shall be deemed to be references to a clause of this Agreement unless
the context otherwise requires.


Clause and subsection headings of this Agreement are for ease of reference only
and do not affect the substance, meaning or interpretation of any provision
hereof. Words denoting the singular include the plural and vice versa, words
denoting any one gender include both genders. All references to legal provisions
shall include references to any statutory modification or re-enactment thereof,
whether before or after the Signing.


The Parties to this Agreement have participated jointly in the negotiation and
drafting of this Agreement. If any ambiguity or question of intent or
interpretation arises, this Agreement shall be construed as if drafted jointly
by all Parties hereto, and no presumption or burden of proof shall arise
favouring or disfavouring any Party by virtue of the authorship of any provision
of this Agreement.


The failure of any Party to enforce or to exercise, at any time or for any
period of time any term of or any right or remedy arising pursuant to or under
this Agreement shall not constitute, and shall not be construed as, a waiver of
such term or right or remedy and shall in no way affect that Party's right to
enforce or exercise it later, provided that such right is not time barred,
expired or precluded. Any waiver to this effect must be explicitly in writing.


[logo2.jpg]

8

--------------------------------------------------------------------------------




IP RIGHTS TRANSFER AGREEMENT
DRAFT
CONFIDENTIAL – SUBJECT TO CONTRACT
31.07.2008



If any provision of this Agreement shall be held to be illegal, invalid or
unenforceable, in whole or in part, such provision or part shall to that extent
be deemed not to form a part of this Agreement but the legality, validity or
enforceability of the remainder of this Agreement shall not be affected. The
illegal, invalid or unenforceable provision, in whole or in part, shall be
replaced by such valid and enforceable provision which corresponds to the
original intention and purpose of the illegal, invalid or unenforceable
provision.


Any notice(s) required or permitted in connection with this Agreement or by law
(each a "Notice") shall be given in writing by an authorized representative of
the relevant Party and shall be delivered by hand, sent to the recipient by
certified or registered mail or by international courier service (such as DHL,
UPS or the like), or facsimile transmission (with the original to follow within
5 Business Days) to the address set forth below or an address to be provided by
the relevant Party in writing and by certified or registered mail, postage
prepaid, with reference to this Article 8 to the other Party. Any Notice shall
be effective upon receipt and shall be deemed to have been received:
 

 
§
at the time of delivery, if delivered by hand, registered or certified mail or
courier;

 
§
at the time of transmission in legible form, if delivered by fax.



If to Octavian:
Octavian International Limited
Attn: Harmen Brenninkmeijer and Peter Moffit
Bury House
1-3 Bury Street
Guildford Surrey GU2 4AW
United Kingdom
Fax: +44 (0) 1483 543 540


If to AGI:
Austrian Gaming Industries GmbH
c/o AGI Hungária Kft.
Emese Altusz
Attn: Peter Stein
Fö utca 186
9352 Veszkény
Hungary
Fax: +36 96 575 006
 
[logo2.jpg]

9

--------------------------------------------------------------------------------




IP RIGHTS TRANSFER AGREEMENT
DRAFT
CONFIDENTIAL – SUBJECT TO CONTRACT
31.07.2008



The Parties agree that notwithstanding any other provisions of this Agreement
Agreements, any communication to be made under or in connection with this
Agreement shall be made to an address outside the Republic of Austria. The
foregoing sentence applies to any communication under or in connection made by
fax, electronic message, including in particular emails or attachments thereto,
or in any other written form relevant for purposes of the Austrian Stamp Duty
Act (GebG). In particular, no such communication shall be sent, read, brought,
transferred, saved or kept within the Republic of Austria at any time.


________________, this ______________. 2008


For and on behalf of Octavian International Limited



  
[● Name], born [● date]





For and on behalf of Ziria Enterprises Ltd.
 
 

   
[● Name], born [● date]





For and on behalf of Harmen Brenninkmeijer







     





For and on behalf of Austrian Gaming Industries GmbH





       
[● Name], born [● date]
 
[● Name], born [● date]



[logo2.jpg]

10

--------------------------------------------------------------------------------




IP RIGHTS TRANSFER AGREEMENT
DRAFT
CONFIDENTIAL – SUBJECT TO CONTRACT
31.07.2008



EXHIBIT 2.3 to FRAMEWORK AGREEMENT


ANNEX A


The flat pack game kit commonly known as "Maverick" developed by Octavian
including all and any modifications thereto and all games developed by Octavian
for use on a Maverick but in any event not less than all of the IPR and
materials required to be deposited in escrow under the terms of the eBet
escrow/loan as on 14.07.2008 (see in Annex B enclosed Escrow Deposit Lodgment
Form dated on 14th July, 2008).


The source and object code for (i) Accounting, Control and Progressive System
(which provides all the required processes to run route slot operations
including machine meter collection, collation, accounting, cashless, play
tracking, bonussing, multiple progressive, data visualisation, asset logs, full
asset control, Wide Area Progressives (centrally controlled) and flexible
reporting with remote .net access), (ii) all software embedded within the
Products, but in any event not less than all of the IPR and materials required
to be deposited in escrow under the terms of the eBet escrow/loan as on
14.07.2008 (see enclosed Escrow Deposit Lodgment Form dated on 14th July, 2008).


Escrow Deposit Lodgment Form dated on 14th July, 2008


[logo2.jpg]

11

--------------------------------------------------------------------------------




IP RIGHTS TRANSFER AGREEMENT
DRAFT
CONFIDENTIAL – SUBJECT TO CONTRACT
31.07.2008



[chart6.jpg]


[logo2.jpg]

12

--------------------------------------------------------------------------------




IP RIGHTS TRANSFER AGREEMENT
DRAFT
CONFIDENTIAL – SUBJECT TO CONTRACT
31.07.2008



[chart7.jpg]


[logo2.jpg]

13

--------------------------------------------------------------------------------




IP RIGHTS TRANSFER AGREEMENT
DRAFT
CONFIDENTIAL – SUBJECT TO CONTRACT
31.07.2008



ANNEX B


[●] Escrow Agreement


[logo2.jpg]

14

--------------------------------------------------------------------------------


 